DETAILED ACTION
Claims 1-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to because in the 29 July 2021 amendment requesting replacement of paragraph 150, the replacement paragraph starts with “[100]”.

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made BUT FOR an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.  This includes evidence of acceptance under the Budapest Treaty, filed 29 July 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-9 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of 
These claims are only examined to the extent they read on the elected species, Red Amber.
Parent claim 1 is drawn to Red Amber seed, and depend claim 2 is drawn to a plant produced from that seed.  
Dependent claims 6-9 are drawn to a watermelon plant with all of the physiological and morphological characteristics of the plant of claim 2 and parts of that plant, including fruit.  
A plant with all of the physiological and morphological characteristics of another plant may either have the same or different genetics of the other plant.  
If the plant of claim 6 has the same genetics as the Red Amber plant of claim 2, then claim 6 fails to further limit the subject matter of the claim upon which it depends.
If the plant of claim 6 has the different genetics from the Red Amber plant of claim 2, then claim 6 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 3-4, 7-9, 10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain parts from Red Amber watermelon, does not reasonably provide enablement for seed, pollen or embryos produced from Red Amber watermelon or tissue culture produced from those plant parts.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The claims are broadly drawn to pollen, seeds, and embryos produced from Red Amber watermelon and tissue culture produced from those plant parts.
Red Amber is a triploid watermelon plant (¶107-110).  Triploid plants are sterile because there are not enough homologous chromosomes for all to pair.  Pollen, seeds, and embryos cannot be produced on Red Amber watermelon plants.  Thus, tissue cultures cannot be produced from these plant parts.
Given the nature of the invention as discussed above, undue experimentation would have been required by one skilled in the art to develop pollen, seeds, and embryos cannot be produced on triploid Red Amber watermelon plants, and the instant invention is not enabled throughout the full scope of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enza Zaden (October 2017, "Red Amber (E26C.00036)", http://webkiosk.enzazaden.com/leaflet-watermelon-red-Amber-2018/59618782).
Enza Zaden offers Red Amber watermelon seed for sale.  The pamphlet shows a picture of Red Amber fruit and discusses fruit weight and characteristics.  The plant would inherently have ovules.  Red Amber would have all the physiological and morphological characteristics of itself and would be identical to a plant regenerated from a tissue culture made from a Red Amber plant part, where the regenerated plant all the physiological and morphological characteristics of Red Amber.
Claims 2-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernest (2018, Seedless Watermelon Trials 2017, University of Delaware Cooperative Extension, https://sites.udel.edu/weeklycropupdate/?p=11482).
Ernest discloses Red Amber watermelon plants and fruit (pg 1, ¶5; pg 2, ¶1-2, last photograph on pg 3).  The plant would inherently have ovules.  
Red Amber would have all the physiological and morphological characteristics of itself and would be identical to a plant regenerated from a tissue culture made from a Red Amber plant part, where the regenerated plant all the physiological and morphological characteristics of Red Amber.
Claims 3-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan (2018, Top Performing Watermelon Varieties in the 2017 Indiana Watermelon Variety Trial, Purdue University, https://vegcropshotline.org/article/top-performing-watermelon-varieties-in-the-2017-indiana-watermelon-variety-trial/).
Guan discloses Red Amber fruit (pg 1, ¶2).  Red Amber fruit would have all the physiological and morphological characteristics of itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Enza Zaden (October 2017, "Red Amber (E26C.00036)", http://webkiosk.enzazaden.com/leaflet-watermelon-red-Amber-2018/59618782) in view of deGroot (2016, US 9,408,354).
The claims are drawn to Red Amber watermelon plant and seed, protoplasts, and a tissue culture of it.
The teachings of Enza Zaden are discussed above.  Enza Zaden do not teach a tissue culture or protoplasts of Red Amber.
deGroot teach tissue culture and protoplasts of a triploid watermelon plant, where these are made from plant parts including a root, as cotyledon, a leaf, a stem, a fruit and a flower (claims 5-6).
. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of watermelon variety “Red Amber”, but the instant specification is silent about what starting materials and methods were used to produce watermelon variety “Red Amber”.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  If any part of the response is marked DO NOT SCAN, Applicant is reminded that a cover letter, not so marked, is to be included.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.


/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662